Appeal from an order granted under article 78 of the Civil Practice Act (prohibition). Respondent and another were arraigned, charged with a violation of section 1272 of the Penal Law, before a Court of Special Sessions, presided over by a justice of the peace of Rensselaer county. The punishment prescribed is a fine of “ not less than one hundred nor more than ten thousand dollars for each offense.” Under provisions of the Penal Law applicable to Courts of Special Sessions, the court could direct imprisonment, one day for each dollar of the fine. Courts of Special Sessions are without such jurisdiction. (People ex rel. Cosgrijf v. Craig, 195 N. Y. 190; People v. Bellinger, 269 id. 265.) Order affirmed. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur.